Case 8:15-cv-00865-DOC-SHK Document 811 Filed 10/29/20 Page 1 of 1 Page ID #:36618

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                     CASE NUMBER:


    HSINGCHING HSU, et al.                                             8:15−cv−00865−DOC−SHK
                                                     Plaintiff(s),

             v.
    PUMA BIOTECHNOLOGY, INC., et al.
                                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                   Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




    PLEASE TAKE NOTICE:

    The following problem(s) have been found with your electronically filed document:

    Date Filed:         10/28/2020
    Document Number(s):                 806 , 809
    Title of Document(s):              Motion (s)
    ERROR(S) WITH DOCUMENT:

    Hearing information is missing, incorrect, or not timely.




    Other:

    Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
    document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
    notice unless and until the Court directs you to do so.


                                                              Clerk, U.S. District Court

    Dated: October 29, 2020                                   By: /s/ Trina Debose 714−338−4568
                                                                 Deputy Clerk

    cc: Assigned District Judge and/or Magistrate Judge

        Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
